GUIDRY, Judge,
concurring.
I concur in the result. However, applying the rationale of Succession of Brown, 388 So2d 1151 (La.1980), I would declare La.C.C. Art. 918 (repealed by Act 919 of 1981) unconstitutional under the Equal Protection Clause of the Fourteenth Amendment of the United States Constitution and Article 1 Section 3 of the Louisiana Constitution of 1974. Additionally, applying the rationale of Succession of Clivens, 426 So2d 585 (La.1982), I would limit the effect of this declaration of unconstitutionality to inheritance rights acquired by illegitimates on and after the effective date of the Louisiana Constitution of 1974, i.e., January 1, 1975.
For these reasons, I respectfully concur.